Wagner, Judge,
delivered the opinion of the court.
This action was brought on an official bond given by defendant as Marshal of the town of Rolla, and damages were claimed in consequence of his refusal to grant a Merchant’s License to the plaintiff, on application being made and bond tendered according to law.
The defence set up was that the town council had not ordered, and that the clerk had not issued to the defendant, any blank licenses; and he was therefore neither authorized nor empowered to grant the same. The law provided that the town clerk should issue as many blank licenses for vendors of goods, wares and merchandise, as the town council-should direct, and that the clerk should deliver to the Marshal all licenses so issued, and charge him therefor. After hearing the evidence, the Court declared the law to be, that unless the Council ordered blank licenses to be issued by the clerk, and unless the clerk furnished them to the defendant, then the defendant was not liable.
We think the declaration of law was correct. Until the blank ■ licenses were ordered by the Council, and issued by the Clerk to the defendant, he had no power to grant licenses to anyone. And it is immaterial what reason he assigned for the refusal.
The Court found for the defendant. It was the proper judge of the evidence, and no reason is perceived why the judgment should be disturbed. Affirmed.
The other Judges concur.